DETAILED ACTION
This second non-final rejection is a reopening after the pre-appeal decision conference mailed on 11/08/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment of claims 2 and 17 are acknowledged by the Examiner.
	Applicant’s amendment of claim 2 has overcome the previous claim objection. Therefore, the claim objection of claim 2 is withdrawn. 
	Applicant’s amendment of claim 17 has overcome the previous rejection under 35 U.S.C. 112(b). Therefore the rejection of claim 17 under 35 U.S.C. 112(b) is withdrawn.
Currently claims 1-12, 14-20, and 23 are pending in the application.
The declaration under 37 CFR 1.132 filed 03/17/2022 is moot because the Examiner no longer relies upon the Brassington reference.
Response to Arguments
Applicant’s arguments, see pre-appeal brief, filed 10/14/2022, with respect to the rejection(s) of claim(s) 1-2, 4-5, 8-12, and 18 under 35 U.S.C. 103 in view of Hilton Jr. (US 2007/0078367 A1) in view of Brassington et al. (US 4,838,253) and Yang (US 2011/0313048 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hilton Jr. (US 2007/0078367 A1) in view of Bond et al. (US 3,006,463 A) and Yang (US 2011/0313048 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-5, 8-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilton JR. (US 2007/0078367 A1) (hereinafter Hilton) in view of Bond et al. (US 3,006,463 A) (hereinafter Bond) and Yang et al. (US 2011/0313048 A1) (hereinafter Yang).
In regards to claim 1, Hilton discloses a bandage tape (10; see [0055]; see figure 1) comprising a strip body (12; see [0055]; see figure 1) having a first surface (16; see [0055]; see figure 1) and a second surface (26; see [0055]; see figure 1), a thickness (32; see [0055]; see figure 1b) between the first surface (16) and the second surface (26), the strip body (12) configured for the first surface (16) at a first end (18; see [0055]; see figures 2) to self-adhere to the second surface (26) at a second end (20; see [0055]; see figure 2) by overlaying (see [0059] in reference to the backing component being contemplated as made from an elastic wrap that sticks to itself and thus can assume the claimed configuration, it is noted that such an elastic wrap functions in the same way as applicant’s invention), the strip body (12) further configured for the second surface (26) at the first end (18) to self-adhere to the first surface (16) at the second end (20) by overlaying (see [0059] in reference to the backing component being contemplated as made from an elastic wrap that sticks to itself and thus can assume the claimed configuration; as evidenced by Applicant’s specification [0016] disclosing an elastic wrap that sticks to itself (silicone rubber) is capable of assuming said configuration).
Hilton does not disclose the first surface and the second surface being made of silicone rubber having a non-stickiness to skin property, the thickness between the first surface and the second surface ranging between 0.5 mil – 120 mil, and the first surface at a first end to self-adhere to the second surface at a second end by overlaying in a silicone-to-silicone bond, and the first surface at the second end to self-adhere to the second surface at a first end by overlaying in a silicone-to-silicone bond.
Hilton does however contemplate the use of a backing component made from a rubber elastic material (see [0060]) that is a self-adherent elastic wrap that can stick to itself without the use of adhesive (see [0059]).
However, Bond teaches an analogous bandage tape (tape capable of being used to hold bandages in place and therefore is considered a bandage tape; see [Col 1 ln 14-25]; see figure 1) wherein the bandage tape is formed from a silicone rubber material (see [Col 3 ln 1-8] in reference to the tape being made from an easily handleable…rubbery silicone tape, and thus is considered a silicone rubber material) having a non-stickiness to skin property (see [Col 2 ln 1-6] in reference to the tape not sticking to the user’s fingers) for the purpose of providing a tape that does not stick to the user’s fingers (see [Col 2 ln 1-6]; and therefore does not adhere to the user it is applied to) and  is easily stretched, yet shows rapid and strong retractive forces upon release of stress, and additionally possesses the characteristic of 'being self-fusing at room temperature (see [Col 3 ln 1-8]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the backing layer (and therefore the first and second surface of the backing layer) as disclosed by Hilton by forming the backing layer from silicone rubber as taught by Bond in order to have provided an improved backing layer that would add the benefit of providing a bandage tape that is easily stretched, yet shows rapid and strong retractive forces upon release of stress, and additionally possesses the characteristic of 'being self-fusing at room temperature (see [Col 3 ln 1-8]).
Thus as now combined, Hilton as now modified by Bond discloses the bandage tape’s body comprises a first and second surface formed from a silicone rubber, having a non-stickiness to skin property. Thus, Hilton as now modified by Bond inherently discloses the first surface at a first end to self-adhere to the second surface at a second end by overlaying in a silicone-to-silicone bond, and the first surface at the second end to self-adhere to the second surface at a first end by overlaying in a silicone-to-silicone bond (see Hilton [0059] in reference to a self-adherent elastic wrap that can stick to itself without the use of adhesive and thus is capable of assuming said configurations and therefore forming silicone to silicone bonds). Further since it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).
Hilton as now modified by Bond does not disclose the thickness between the first surface and the second surface ranging between 0.5 mil – 120 mil.
However, Yang discloses an analogous bandage tape (see [0023]; see figure 3a), comprising a strip body (see [0063] in reference to dressing may be a strip; see [0090]) comprising a first surface and a second surface (first surface seen in figure 3a, second surface is on the corresponding back side of the dressing); wherein the dressing is made from an analogous silicone material (see [0023]),  the thickness between the first surface and the second surface ranging between 0.5 mil – 120 mil (see [0054] in reference to the thickness of the dressing being .05mm (~1.9 mils) to 3mm (~114 mils) and therefore falls in the claimed range) for the purpose of providing a thickness corresponding to a required application (see [0054]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the bandage tape as disclosed by Hilton as now modified by Bond by making the thickness to be between .5 mil and 120 mil as taught by Yang in order to have provided an improved bandage that would add the benefit of providing a thickness corresponding to a required application (see [0054]).
In regards to claim 2, Hilton as now modified by Bond and Yang discloses the invention as discussed above.
Hilton as now modified by Bond further discloses wherein the bandage tape (10) is a monolithic body (see figures 1b and 1c of Hilton that 10 is formed as a monolithic body) of silicone rubber (Hilton as now modified by Bond has 10, being formed from silicone rubber (see discussion above that 12 of Hilton as now modified by Bond is formed of silicone rubber; thus since 12 makes up the entirety of 10, 10 is formed as a monolithic body of silicone rubber)).
In regards to claim 4, Hilton as now modified by Bond and Yang discloses the invention as discussed above.
Hilton further discloses wherein the strip body (12) is non-continuous (see [0076]; see figure 4) and divided into a section sized for a contemplated use (see [0076]).
In regards to claim 5, Hilton as now modified by Bond and Yang discloses the invention as discussed above.
Hilton as now modified by Bond and Yang does not disclose wherein the non-continuous strip body is in an individual package in a sterile condition. 
However, Yang further teaches wherein the non-continuous strip body (see [0090] in reference to the dressing being cut and sized for contemplated uses) is in an individual package in a sterile condition (see [0057]) for the purpose of providing a sterile environment for storage of the dressing prior to a contemplated use (see [0057]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-continuous strip body as disclosed by Hilton as now modified by Bond and Yang and packaged the non-continuous strip body in an individual, sterile package as further taught by Yang in order to have provided an improved bandage tape that would add the benefit of providing a sterile environment for storage of the dressing prior to a contemplated use (see [0057]).
In regards to claim 8, Hilton as now modified by Bond and Yang discloses the invention as discussed above.
Hilton further discloses wherein the strip body (12) has a width (30; see [0055]; see figure 1). 
Hilton as now modified by Bond and Yang does not explicitly disclose the width ranges between .25” and 6.0”.
However, Yang further teaches the strip body has a width ranging between .25” and 6.0” (see [0090] in reference to sheet may be 10 x 12 cm or 3.93” x 4.72”) for the purpose of acting as a dressing for minor wounds (see [0090]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the width of the strip body as disclosed by Hilton as now modified by Bond and Yang by forming the width from the dimensions between .25” and 6.0” as further taught by Yang in order to have provided an improved strip body that would add the benefit of acting as a dressing for minor wounds (see [0090]) and further such a width would prevent the strip body from tearing or breaking easily.
In regards to claim 9, Hilton discloses a method for bandaging an anatomical body part (see [0058]; see figures 1e and 1f) comprising;
obtaining a bandage tape (10; see [0055]; see figure 1) comprising a strip body (12; see [0055]; see figure 1) having a first surface (16; see [0055]; see figure 1) and a second surface (26; see [0055]; see figure 1) a thickness (32; see [0056]; see figure 1b) between the first surface (16) and the second surface (26);
placing a first end (18; see [0055]; see figure 1) of the strip body (12) against the anatomical body part to be bandaged (see figure 1e and 1f);
wrapping the strip body around the anatomical body part (see [0015] in reference to wrapping 12 around the body part; see [0058]);
overlaying the second surface (26) at a second end (20; see [0055]; see figure 1) onto the first surface (16) at the first end (18; see [0015]; see figures 1e and 1f), whereby the strip body (12) self-adheres to itself while around the anatomical body part (see [0021] in reference to the backing component adhering to itself and therefore self-adheres while around the anatomical body part; see figures 1e and 1f).
Hilton does not disclose the first surface and the second surface being made of silicone rubber having a non-stickiness to skin property, the thickness between the first surface and the second surface ranging between 0.5 mil – 120 mil, stretching the strip body around the anatomical body part, and forming a silicone-to-silicone bond by overlaying the second surface at a second end onto the first surface at the first end, whereby the strip body self-adheres to itself while stretched around the anatomical body part.
Hilton does however contemplate the use of a backing component made from a rubber elastic material (see [0060]) that is a self-adherent elastic wrap that can stick to itself without the use of adhesive (see [0059]), and  Hilton further contemplates stretching the backing component (see [0060] in reference to the contemplated elastic material providing mild compression, it is known in the art that in order for an elastic strip to provide any form of compression it needs to be stretched prior to application, this is evidenced by Applicant’s own specification [0047] which states “the stretchable nature of the tape allows the control of the pressure (or compression) exerted in a particular case”).
However, Bond teaches an analogous bandage tape (tape capable of being used to hold bandages in place and therefore is considered a bandage tape; see [Col 1 ln 14-25]; see figure 1) wherein the bandage tape is formed from a silicone rubber material (see [Col 3 ln 1-8] in reference to the tape being made from an easily handleable…rubbery silicone tape, and thus is considered a silicone rubber material) having a non-stickiness to skin property (see [Col 2 ln 1-6] in reference to the tape not sticking to the user’s fingers) for the purpose of providing a tape that does not stick to the user’s fingers (see [Col 2 ln 1-6]; and therefore does not adhere to the user it is applied to) and  is easily stretched, yet shows rapid and strong retractive forces upon release of stress, and additionally possesses the characteristic of 'being self-fusing at room temperature (see [Col 3 ln 1-8]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the backing layer (and therefore the first and second surface of the backing layer) as disclosed by Hilton by forming the backing layer from silicone rubber as taught by Bond in order to have provided an improved backing layer that would add the benefit of providing a bandage tape that is easily stretched, yet shows rapid and strong retractive forces upon release of stress, and additionally possesses the characteristic of 'being self-fusing at room temperature (see [Col 3 ln 1-8]).
Thus as now combined, Hilton as now modified by Bond discloses the bandage tape’s body comprises a first and second surface formed from a silicone rubber. Thus, Hilton as now modified by Bond inherently discloses stretching the strip body around the anatomical body part (see [0060] in reference to the contemplated elastic material providing mild compression, it is known in the art that in order for an elastic strip to provide any form of compression it needs to be stretched prior to application, this is evidenced by Applicant’s own specification [0047] which states “the stretchable nature of the tape allows the control of the pressure (or compression) exerted in a particular case”), and forming a silicone-to-silicone bond by overlaying the second surface at a second end onto the first surface at the first end (see Hilton figures 1e and 1f that the strip body is intending to assume the claimed configuration, thus since the strip body is now formed by silicone rubber, it would form the claimed silicone bonds), whereby the strip body self-adheres to itself while stretched around the anatomical body part (see Bond [Col 3 ln 1-7] in reference to self-fusing or self-adherence, thus the backing layer as of Hilton Jr. as now modified by Bond discloses self-adherence when stretched around a body part). Further since it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).
Hilton as now modified by Bond does not disclose the thickness between the first surface and the second surface ranging between 0.5 mil – 120 mil.
However, Yang discloses an analogous bandage tape (see [0023]; see figure 3a), comprising a strip body (see [0063] in reference to dressing may be a strip; see [0090]) comprising a first surface and a second surface (first surface seen in figure 3a, second surface is on the corresponding back side of the dressing); wherein the dressing is made from an analogous silicone material (see [0023]),  the thickness between the first surface and the second surface ranging between 0.5 mil – 120 mil (see [0054] in reference to the thickness of the dressing being .05mm (~1.9 mils) to 3mm (~114 mils) and therefore falls in the claimed range) for the purpose of providing a thickness corresponding to a required application (see [0054]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the bandage tape as disclosed by Hilton as now modified by Bond by making the thickness to be between .5 mil and 120 mil as taught by Yang in order to have provided an improved bandage that would add the benefit of providing a thickness corresponding to a required application (see [0054]).
In regards to claim 10, Hilton as now modified by Bond and Yang discloses the method as discussed above.
Hilton as now modified by Bond further discloses wherein forming the silicone-to-silicone bond (Hilton as now modified by Bond forms a silicone-to-silicone bond as discussed above) by overlaying the second surface (26 of Hilton) onto the first surface (16 of Hilton) at the first end (18) comprises forming the silicone-to-silicone bond while the strip body (12) is over a wound on the anatomical body part (see figures 1e and 1f that 12 is located over an anatomical body part and therefore over a wound on said body part, thus as now combined Hilton as now modified by Bond utilizes a strip body made of silicone rubber, and therefore forms a silicone bond when overlaid onto itself in the claimed configuration; see Hilton [0059] in reference to utilizing self-adherent elastic wraps), the strip body (12) self-adheres to itself (see Hilton [0059]; see Bond [Col 3 ln 1-7]) while stretched around the anatomical body part (see Bond [Col 3 ln 1-7] in reference to the rubbery silicone tape being self-fusing or self-adhering, thus as now combined while stretched around the body part, the strip body as disclosed by Hilton Jr. as now modified by Bond and Yang meets the claimed limitation of the strip body self-adheres to itself while stretched around the anatomical body part).
In regards to claim 11, Hilton as now modified by Bond and Yang discloses the method as discussed above.
Hilton as now modified by Bond further discloses wherein forming the silicone-to-silicone bond (Hilton as now modified by Bond forms a silicone-to-silicone bond as discussed above) while the strip body (12) is over a wound on the anatomical body part (see [0058]; see figures 1e and 1f) comprises forming the silicone-to- silicone bond while the strip body (12 of Hilton) is directly in contact with said wound (see [0058] in reference to dressing component 14 (and therefore 12 via 14’s direct connection to 12) being in contact with the wound; see figures 1e and 1f).
In regards to claim 12, Hilton as now modified by Bond and Yang discloses the method as discussed above.
Hilton as now modified by Bond further discloses further comprising placing a dressing (14; see [0056]; see figure 1) on the wound (see [0060]), and wherein forming the silicone-to-silicone bond includes forming the silicone-to-silicone bond (Hilton as now modified by Bond forms a silicone-to-silicone bond as discussed above) such that the dressing (14) is between the wound and the strip body (12; see [0057-0058]; see figures 1e and 1f where 14 (opposite 22 as evidenced by figure 1) is applied to the wound prior to wrapping 20 around to be in contact with 22, and as such, placing 14 between the wound and 12).
In regards to claim 18, Hilton as now modified by Bond and Yang discloses the method as discussed above.
Hilton as now modified by Bond and Yang does not disclose wherein obtaining a bandage tape comprises removing the strip body from an individual package.
However Yang further teaches, obtaining the bandage tape comprises removing the strip body from an individual package (see [0057]) for the purpose of providing a sterile environment for storage of the dressing prior to a contemplated use (see [0057]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of bandage tape application as disclosed by Hilton as now modified by Bond and Yang and packaged the non-continuous strip body in an individual, sterile package such that the bandage tape is removed from an individual package prior to use as further taught by Yang in order to have provided an improved bandage tape that would add the benefit of providing a sterile environment for storage of the dressing prior to a contemplated use (see [0057]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilton JR. (US 2007/0078367 A1) (hereinafter Hilton) in view of Bond et al. (US 3,006,463 A) (hereinafter Bond) and Yang et al. (US 2011/0313048 A1) (hereinafter Yang) as applied to claims 1-2, 4-5, 8-12 and 18 above, and further in view of Castle (US 2016/0193086 A1).
In regards to claim 3, Hilton as now modified by Bond and Yang discloses the invention as discussed above.
Hilton as now modified by Bond and Yang does not disclose printing on at least one of the first surface and/or the second surface. 
However, Castle teaches an analogous bandage tape (200; see [0018]; see figure 2) for the analogous purpose of treating a patient’s wounds (see [Abstract]) further comprising a first surface (surface as seen in figure 2) and a second surface (corresponding surface opposite the surface as seen in figure 2); wherein there is printing on at least one of the first surface and or the second surface (see [0018]; see figure 2) for the purpose of providing indicia that would provide useful information to a patient and or a caregiver (see [0018]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and or second surface of the strip body as disclosed by Hilton as now modified by Bond and Yang by including printing on the first surface and or the second surface as taught by Castle in order to have provided an improved first surface and or second surface of the strip body that would add the benefit of providing indicia that would provide useful information to a patient and or a caregiver (see [0018]).
Claims 6-7, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilton JR. (US 2007/0078367 A1) (hereinafter Hilton) in view of Bond et al. (US 3,006,463 A) (hereinafter Bond) and Yang et al. (US 2011/0313048 A1) (hereinafter Yang) as applied to claims 1-2, 4-5, 8-12 and 18 above, and further in view of Voetsch (US 2006/0161088 A1).
In regards to claim 6, Hilton as now modified by Bond and Yang discloses the invention as discussed above.
Hilton as now modified by Bond and Yang does not disclose wherein the strip body is in a roll, and further comprising a backing layer placed between the first surface and the second surface of the bandage tape in the roll. 
However, Voetsch teaches an analogous bandage tape (11; see [0021]; see figure 1) comprising an analogous strip body (25; see [0022]; see figure 2) comprising an analogous first surface (29; see [0022]; see figure 2) and an analogous second surface (31; see [0022]; see figure 2) wherein the strip body (25) is in a roll (12; see [0021]; see figure 1), and further comprising a backing layer (57; see [0026]; see figure 1)  placed between the first surface (29) and the second surface (31) of the bandage tape (11) in the roll (12; see figure 1 where 57 is placed on the lower surface of 11 and as such, when in the rolled configuration will be located between the first and second surfaces of the strip body) for the purpose of providing a bandage that can be cut to any desired length at the time and place of an injury and applied to the wound, as well as providing a bandage that is convenient to both carry and use (see [0012]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strip body as disclosed by Hilton as now modified by Bond and Yang by forming the strip body in a roll configuration with a backing layer between corresponding first and second surfaces of the strip body as taught by Voetsch in order to have provided an improved strip body that would add the benefit of providing a bandage that can be cut to any desired length at the time and place of an injury and applied to the wound, as well as providing a bandage that is convenient to both carry and use (see [0012]).
In regards to claim 7, Hilton as now modified by Bond, Yang, and Voetsch discloses the invention as discussed above.
Hilton further discloses further comprising pre-perforated tear lines (50; see [0076]; see figure 4) transversely positioned and spaced apart along the strip body (12; see figure 4).
In regards to claim 17, Hilton as now modified by Bond, and Yang, discloses the method as disclosed above.
Hilton as now modified by Bond, and Yang does not disclose wherein obtaining a bandage tape comprises unrolling a length of the bandage tape from a roll, sectioning the bandage tape to define the strip body, and removing a backing layer from the strip body.
However, Voetsch teaches an analogous method for treating a wound site (see [0027]) comprising an analogous bandage tape (11; see [0027]; see figure 1) comprising an analogous strip body (25; see [0022]; see figure 1) wherein obtaining the bandage tape (11) comprises unrolling a length of the bandage tape (11) from a roll (12; see [0021]; see figure 1; see [0027] in reference to a length of 11 is pulled from 12), sectioning (see [0027] in reference to cutting 11) the bandage tape (11) to define the strip body (25; see [0022]; see figure 3; when 11 is removed and cut from 12 it defines the length of 25 and therefore defines 25), and removing a backing layer (57; see [0026]; see figure 1) from the strip body (25; see [0026]) for the purpose of providing a bandage that could be any reasonable length and to be applied to a wound of a corresponding length (see [0002]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of obtaining a bandage tape as disclosed by Hilton as now modified by Bond and Yang by forming the bandage tape in a roll to be removed from said roll and sectioned to define the strip body as taught by Voetsch in order to have provided an improved method of obtaining a bandage tape that would add the benefit of providing a bandage that could be any reasonable length and to be applied to a wound of a corresponding length (see [0002]).
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilton JR. (US 2007/0078367 A1) (hereinafter Hilton) in view of Bond et al. (US 3,006,463 A) (hereinafter Bond) and Yang et al. (US 2011/0313048 A1) (hereinafter Yang) as applied to claims 1-2, 4-5, 8-12 and 18 above, and further in view of Neosporin®.
In regards to claim 14, Hilton as now modified by Bond and Yang discloses the method as discussed above. 
Hilton further discloses the use of antimicrobial substances in addition to the bandage (see [0019]) wherein the antimicrobial substance is in direct contact with the bandage tape (12; see [0019]). 
Hilton as now modified by Bond and Yang does not explicitly disclose applying at least one of a disinfectant and ointment to the anatomical body part prior to bandaging the anatomical body part, whereby the bandage tape is directly in contact with the at least one of a disinfectant and ointment.
However, Neosporin® teaches a three step process for analogous wound treatment, the process comprising applying at least one of a disinfectant and ointment to the anatomical body part prior to bandaging the anatomical body part (see step 2 at https://www.neosporin.com/wound-care/wound-care-first-aid-kit), and whereby the bandage tape is directly in contact with the at least one of a disinfectant and ointment (apply bandage to cover and protect; see step 3 at https://www.neosporin.com/wound-care/wound-care-first-aid-kit ; this application is construed to be the bandage being in direct contact with the ointment) for the purpose of protecting the wound site from infection (see https://www.neosporin.com/wound-care/wound-care-first-aid-kit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the wound treatment method as disclosed by Hilton as now modified by Bond and Yang and to have included the step of applying the ointment and placing the bandage in direct contact with the ointment as taught by Neosporin® in order to have provided an improved wound treatment method that would add the benefit of further protecting the wound site from infection (see https://www.neosporin.com/wound-care/wound-care-first-aid-kit).
In regards to claim 15, Hilton as now modified by Bond and Yang discloses the method as discussed above.
Hilton further discloses the use of antimicrobial substances in addition to the bandage (see [0019]) wherein the antimicrobial substance is in direct contact with the bandage tape (12; see [0019]). 
Hilton as now modified by Bond and Yang does not explicitly disclose further comprising applying medication to the anatomical body part prior to bandaging the anatomical body part, whereby the medication is held captive and in contact with the anatomical body part.
However, Neosporin® teaches a three step process for analogous wound treatment, the process comprising applying at least one of a medication to the anatomical body part prior to bandaging the anatomical body part (see step 2 at https://www.neosporin.com/wound-care/wound-care-first-aid-kit; Neosporin® is construed to be a medication), and whereby the medication is held captive and in contact with the anatomical body part (apply bandage to cover and protect; see step 3 at https://www.neosporin.com/wound-care/wound-care-first-aid-kit ; this application is construed to be the bandage being applied over the medication which holds the medication captive by in contact with the wound site) for the purpose of protecting the wound site from infection (see https://www.neosporin.com/wound-care/wound-care-first-aid-kit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the wound treatment method as disclosed by Hilton as now modified by Bond and Yang and to have included the step of applying the medication and placing the bandage in direct contact with the ointment as taught by Neosporin® in order to hold the medication captive and in contact with the anatomical body part in order to have provided an improved wound treatment method that would add the benefit of further protecting the wound site from infection (see https://www.neosporin.com/wound-care/wound-care-first-aid-kit).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilton JR. (US 2007/0078367 A1) (hereinafter Hilton) in view of Bond et al. (US 3,006,463 A) (hereinafter Bond) and Yang et al. (US 2011/0313048 A1) (hereinafter Yang) as applied to claims 1-2, 4-5, 8-12 and 18 above, and further in view of Nierle et al. (US 2014/0308338 A1) (hereinafter Nierle).
In regards to claim 16, Hilton as now modified by Bond and Yang discloses the method as discussed above.
Hilton as now modified by Bond and Yang wherein stretching the strip body around the anatomical body part comprises stretching the strip body by at least 50%.
However, Nierle teaches an analogous dressing (see [0001]; see Figures 1-3) comprising an analogous strip body (4; see [0102]; see figure 1)wherein stretching the strip body (4) around the anatomical body part comprises stretching the strip body by at least 50% (see [0050] in reference to the preferred stretchability of the device being between 110 and 200%) for the purpose of applying a mechanical force to the skin to provide a constant stimulatory effect on the area (see [0023]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound treatment method as disclosed by Hilton as now modified by Bond, and Yang by including stretching the strip body by at least 50% around the body part as taught by Nierle in order to have provided an improved wound treatment method that would add the benefit of applying a mechanical force to the skin to provide a constant stimulatory effect on the area (see [0023]).
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilton JR. (US 2007/0078367 A1) (hereinafter Hilton) in view of Bond et al. (US 3,006,463 A) (hereinafter Bond) and Yang et al. (US 2011/0313048 A1) (hereinafter Yang) as applied to claims 1-2, 4-5, 8-12 and 18 above, and further in view of Karim et al. (US 2015/0086741 A1) (hereinafter Karim) with evidence provided by Bhogu (US 2018/0016513 A1).
In regards to claim 19, Hilton as now modified by Bond and Yang discloses the method as discussed above.
Hilton as now modified by Bond and Yang does not disclose placing a wireless device between the strip body and the anatomical body part, whereby the wireless device is maintained captive against the anatomical body part.
However, Karim teaches an analogous bandage tape (10; see [0045]; see Figures 1a-d) comprising an analogous strip body (12; see [0045]; see Figures 1a-d), and analogous first and second surfaces (14 and 15; see [0045]; see Figures 1a-d) and an analogous method comprising placing a wireless device (20; see [0045]; see Figures 1a-d; see [0039] in reference to multiple types of medical devices being contemplated to be used with the device of which can be catheter hubs, and tubes which do not require wires and are therefore construed to be “a wireless device”; further Karim teaches that “electrode leads” may be one of the devices placed on the user (see [0039]), electrode leads that are wireless are known in the art (as evidenced by Bhogu (US 2018/0016513 A1) which teaches electrodes for ECG’s that are wireless (see Bhogu [Abstract] and [0001])) between the strip body (12) and the anatomical body part (5; see [0041] and [0045]; see Figures 1a-d), whereby the device (20) is maintained captive against the anatomical body part (5; see [0041]; see Figures 1a-d) for the purpose of securing the device (20; see Figures 1a-d) and preventing it from causing patient discomfort, becoming undesirably engaged with the patient’s clothing, and preventing unexpected detachments from the patient (see [0041]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the wound treatment method as disclosed by Hilton as now modified by Bond and Yang by including the step of securing the device via the strip body as taught by Karim in order to have provided an improved method of utilizing the device that would add the benefit of preventing a device from causing patient discomfort, becoming undesirably engaged with the patient’s clothing, and/or preventing unexpected detachments of the device from the patient (see [0041]). 
In regards to claim 20, Hilton as now modified by Bond and Yang discloses the method as discussed above.
Hilton as now modified by Bond and Yang does not disclose placing a medical device interacting with the anatomical body part between the strip body and the anatomical body part, whereby the medical device is maintained captive against the anatomical body part.
However, Karim teaches an analogous tape (10; see [0045]; see Figures 1a-d) comprising an analogous strip body (12; see [0045]; see Figures 1a-d), and analogous first and second surfaces (14 and 15; see [0045]; see Figures 1a-d) and an analogous method comprising placing a medical device (20; see [0045]; see Figures 1a-d) interacting with the anatomical body part (5; see [0041] and [0045]; see Figures 1a-d) between the strip body (12) and the anatomical body (5) part, whereby the medical device (20) is maintained captive against the anatomical body part (5; see [0041]; see Figures 1a-d) for the purpose of securing the medical device (20) and preventing it from causing patient discomfort, becoming undesirably engaged with the patient’s clothing, and preventing unexpected detachments from the patient (see [0041]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the wound treatment method as disclosed by Hilton as now modified by Bond and Yang by including the step of securing the medical device via the strip body as taught by Karim in order to have provided an improved method of utilizing the device that would add the benefit of preventing a medical device from causing patient discomfort, becoming undesirably engaged with the patient’s clothing, and/or preventing unexpected detachments of the medical device from the patient (see [0041]).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilton JR. (US 2007/0078367 A1) (hereinafter Hilton) in view of Bond et al. (US 3,006,463 A) (hereinafter Bond) and Yang et al. (US 2011/0313048 A1) (hereinafter Yang) as applied to claims 1-2, 4-5, 8-12 and 18 above, and further in view of Lojewski (US 2004/0092999 A1).
In regards to claim 23, Hilton as now modified by Bond and Yang discloses the invention as discussed above. 
Hilton as now modified by Bond and Yang discloses forming a silicone to silicone bond by overlaying the second surface at a second end onto the first surface at the first end (see rejection of claim 9).
Hilton as now modified by Bond and Yang does not disclose wherein forming the silicone-to-silicone bond by overlaying the second surface at the second end onto the first surface at the first end comprises forming a tourniquet to reduce blood flow on the anatomical body part.
However, Lojewski teaches an analogous strip body (12; see [0019]; see Figures 1-2) comprising an analogous first and second surfaces (24 and 22 see [0019]; see Figures 1-2 and 4), analogous first and second ends (26 and 28; see [0019]; see Figures 1 and 2) wherein overlaying the second surface (22) at a second end (28) onto the first surface (24) at the first end (26; see Figure 5) comprises forming a tourniquet to reduce blood flow on the anatomical body part (see [0032]; see Figure 5) for the purpose of compressing the tissue which the device is overlaid and restricting blood flow (see [0031]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the wound treatment method as disclosed by Hilton as now modified by Bond and Yang and by including the step of forming a tourniquet as taught by Lojewski in order to have provided an improved method that would add the benefit of compressing the tissue of the user, thereby restricting blood flow (see [0031]) and as such, increase the wound healing capabilities of the device because the pressure applied by the device would increase the patient’s body’s natural blood clotting ability. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed references below each disclose the use of monolithic bodies of silicone rubber tape, which exhibit the claimed functionality of being a monolithic body of silicone rubber having a non-stickiness to skin property, with self-adherence in a silicone-to-silicone bond via overlaying one end onto another.
	Benson et al. (US 2017/0102337 A1)
	Hirano et al. (US 5,807,507)
	Tomita et al. (3,059,764)
	Wang et al. (US 2017/0029623 A1)
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786    

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786